*649Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, una mayoría del Tribunal revoca un laudo de arbitraje sobre la arbitrabilidad de una contro-versia laboral. Llega a tal resultado a pesar de que ello es contrario a lo resuelto claramente sobre el asunto en cues-tión por este Tribunal en J.R.T. v. A.E.E., 113 D.P.R. 564 (1982). La mayoría no explica de modo alguno por qué no aplica aquí esa autoritativa decisión nuestra. Para todos los efectos prácticos, la mayoría revoca “sub silentium” esa pertinente opinión anterior nuestra sin justificarlo.
Por otro lado, esta inusitada decisión de la mayoría también es contraria a conocidos principios sobre la natu-raleza y el rol del proceso de arbitraje en el campo de las relaciones obrero-patronales, por lo que debilita esa impor-tante institución de nuestro ordenamiento jurídico.
Sabido es que el arbitraje es un medio eficaz y rápido de resolver las disputas obrero-patronales. Se trata propia-mente de una extensión del propio proceso de la negocia-ción colectiva, parte integral de un esquema fundamental que procura asegurar y mantener la paz industrial y evitar las huelgas. Por ello es que se estima imprescindible que los laudos arbitrales tengan la máxima finalidad posible. Se le reconoce la mayor deferencia a los laudos de los árbi-tros laborales con el fin de inmunizar las disputas obrero-patronales de los serios efectos adversos que tienen los gas-tos, el malestar y las demoras que el juicio y las apelaciones judiciales acarrean.
La conocida doctrina nuestra que limita estrictamente la revisión judicial de los laudos de arbitraje tiene una ex-cepción cuando los laudos están sujetos al acuerdo de las partes de que dichos laudos han de ser conforme a derecho. Sin embargo, aun dichos laudos ameritan respeto y defe-rencia judicial, sobre todo cuando tratan de una cuestión *650de arbitrabilidad procesal. Ello es así no sólo por las con-sideraciones sistémicas aludidas antes, que son pertinen-tes aun en la instancia referida, sino también por razón de la familiaridad del árbitro con las normas y prácticas aplicables. El árbitro frecuentemente tiene conocimiento del propio derecho laboral o una amplia experiencia con su aplicación y trasfondo. Está versado en los asuntos obrero-patronales, en la naturaleza de las disputas que surgen en este campo y de los intereses en conflicto, y sabe de las reglas y los estándares propios que prevalecen en la prác-tica cotidiana en este campo a fin de procurar la paz industrial. Su expertise es particularmente pertinente cuando se trata de interpretar la intención de las partes en un convenio colectivo sobre qué asuntos son arbitrables y cuales no. Por ello, aun cuando se haya pactado que se debe decidir conforme a derecho, su decisión sobre una cuestión de arbitrabilidad procesal, como la que aquí nos concierne, merece deferencia judicial, a menos que sea con-traria a una disposición clara y terminante del convenio colectivo que de modo específico excluya la controversia substantiva del proceso de arbitraje; o a menos que la de-cisión del árbitro sobre la arbitrabilidad sea claramente contraria a normas o principios bien establecidos en el or-denamiento jurídico vigente.
En el caso de autos, la decisión del árbitro que la mayo-ría de este Tribunal revoca aquí era conforme a una anterior decisión nuestra. Además, dicho laudo arbitral es con-secuente con la postura sobre el asunto en cuestión sostenida por un número considerable de árbitros y otros especialistas en el campo laboral en Estados Unidos, de donde se deriva nuestro derecho laboral. Ciertamente, no hay una disposición en el convenio colectivo en cuestión ni una norma o principio alguno en nuestro propio ordena-miento jurídico que sean contrarias a lo resuelto por el árbitro en el caso de autos. Cuando menos, pues, la deci-sión arbitral en cuestión es plausible, por lo que no hay *651justificación para revisarla como si se tratase de una sen-tencia de un tribunal inferior. Véase D.M. Helfeld, La jurisprudencia creadora: factor determinante en el desarrollo del derecho de arbitraje en Puerto Rico, 70 (Núm.l) Rev. Jur. U.P.R. 1, 82-83 (2001).
En resumen, pues, la decisión del árbitro en el caso de autos fue esencialmente conforme a derecho. Merece nues-tra deferencia, tal como lo determinó correctamente el foro apelativo. Como la mayoría de este Tribunal decide de otro modo, que es incompatible con nuestra jurisprudencia y que atenta contra el rol vital que juega el arbitraje como medio eficaz para resolver disputas laborales, yo disiento.